Case 1:19-cv-09365-AKH Document 1-28 Filed 10/09/19 Page 1of3

 

 

 

 

 

 

SURROGATE’S COURT OF THE STATE OF NEW YORK New York County Surrogate’s Court
COUNTY OF NEW YORK MISCELLANEOUS DEPT:
FEB 27 2018
In the Matter of DALIA GENGER, trustee of the OLRY : FILED
GENGER 1993 TRUST, Cle
Petitioner,
-against- File No. 2008-0017E

ORLY GENGER, ARIE GENGER, GLENCOVA INVESTMENT
COMPANY, TR INVESTORS, LLC, NEW TR EQUITY I, LLC, Hon. Nora S. Anderson
NEW TR EQUITY II, LLC, TRANS-RESOURCES, INC., ARNOLD
BROSER, DAVID BROSER, JOHN DOES 1-20 AND JANE
DOES 1-20,
Supplemental
Affirmation of
Respondents. Judith Bachman in
Opposition

 

Judith Bachman, an attorney duly admitted to practice before the Court of the State of
New York, affirms under penalties of perjury:

1. Iam the attorney for Petitioner, Dalia Genger, and I make this affirmation to supplement
the opposition to the motions to dismiss the Turnover Proceeding of Petitioner and in
support of the Petitioner’s cross-motion.

2. I make this affirmation to ‘clarify’ that the Cross-Motion Petitioner made and the
opposition to the motions to dismiss are directed to all Respondents in this matter,
including but not limited to, Orly Genger, Arie Genger, Glencova Investment Company,
TR Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, Trans-Resources,
Inc., Arnold Broser, David Broser.

3. This ‘clarification’ was requested by counsel for Arnold and David Broser (collectively
“Brosers”). However, it is not required since, as stated in the preliminary statement in

Petitioner’s Memorandum of Law: Petitioner Dalia Genger (“Dalia” or “Petitioner”),
Case 1:19-cv-09365-AKH Document 1-28 Filed 10/09/19 Page 2 of 3

trustee of the Orly Genger 1993 Trust (“Orly Trust”), opposes the respondents’ respective
motions to dismiss Dalia’s turnover proceeding (“Turnover Proceeding”) because Dalia
must be allowed to protect the Orly Trust and the proceeding is timely, the citation was
properly served, and the claims are well pled.

4, Inote that only Orly Genger and TR (meaning, Glencova Investment Company, TR
Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, Trans-Resources, Inc,)
have filed substantive motions to dismiss the Turnover Proceeding.

5. Arie Genger and the Brosers did not file any meaningful opposition to the Petition but
instead filed only “me too” affirmations relying on and referring to the papers filed by
Orly Genger and TR.

6. Accordingly, for all of the reasons that Orly Genger’s and TR’s motions should fail, as
laid out in the Petitioner’s opposition papers, likewise mean that Arie Genger’s and the
Brosers’ ‘motions’ also fail.

WHEREFORE, I respectfully request that all of the Respondent’s motions to dismiss be
denied and the cross-motion be granted and that the Petitioner have such other and further
relief as is just and warranted.

Dated: February 26, 2018
New City, New York

WAM

Jydith Bachman
Case 1:19-cv-09365-AKH Document 1-28 Filed 10/09/19 Page 3 of 3

Affirmation of Service by Mail
Judith Bachman, an attorney dully admitted to practice before the Courts of the State of
New York, affirms under the penalties of perjury that: on 2/26/18 the

undersigned served the within Supplemental Affirmation on

John Boyle

Skadden, Arps

4 Times Square

New York, New York

Michael P. Bowen
Kasowitz, Benson
1633 Broadway

New York, New York

Mitchell D. Goldberg
The Freyberg Law Group
950 Third Avenue

324 Floor

New York, New York

Leon Friedman

685 Third Avenue

25" Floor

New York, New York

by depositing a true copying of same, enclosed in an postpaid, properly addressed wrapper, in an
official depository of the United States Postal Service in New York State.

Dated: February 26, 2018
New City, New York
